Citation Nr: 1101460	
Decision Date: 01/12/11    Archive Date: 01/20/11

DOCKET NO.  06-33 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to a higher initial rating for degenerative disc 
disease of the lumbar spine, status post lumbar spinal fusion, 
rated 20 percent disabling prior to January 3, 2008 and 40 
percent disabling since that date.

2.  Entitlement to a higher initial rating for tendonitis of the 
left wrist, rated noncompensable prior to January 3, 2008 and 10 
percent disabling since that date.

3.  Entitlement to a higher initial rating for tendonitis of the 
right wrist, rated noncompensable prior to January 3, 2008 and 10 
percent disabling since that date.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States




ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1993 to February 
2005.

These matters initially came before the Board of Veterans' 
Appeals (Board) from an April 2005 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Augusta, Maine.  In that decision, the RO granted service 
connection for degenerative disc disease of the lumbar spine, 
status post lumbar spinal fusion and carpal tunnel syndrome and 
assigned initial 20 percent and noncompensable disability 
ratings, respectively, both effective February 15, 2005.  
Jurisdiction over the Veteran's claims has remained with the RO 
in Baltimore, Maryland.

In a February 2008 Decision Review Officer (DRO) decision, the 
DRO assigned an initial 40 percent rating for degenerative disc 
disease of lumbar spine, status post lumbar spinal fusion and 
initial 10 percent ratings for tendonitis of the left and right 
wrists, all effective January 3, 2008.

In December 2009, the Board remanded these matters for further 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

In its December 2009 remand, the Board instructed the Agency of 
Original Jurisdiction (AOJ) to obtain all available VA treatment 
records for lower back and bilateral wrist disabilities from the 
VA Medical Center in Baltimore, Maryland (VAMC Baltimore).  The 
only indication that an attempt may have been made to obtain such 
records is a notation on a January 2010 VA deferred rating 
decision sheet (VA Form 21-6789) which reads "no CAPRI notes."  
As noted by the Veteran's representative in its December 2010 
statement, there is no clear indication that an attempt was made 
to obtain relevant VA treatment records from VAMC Baltimore.

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on the 
Secretary a concomitant duty to ensure compliance with those 
terms.  Stegall v. West, 11 Vet. App. 268, 271 (1998). Where a 
remand order of the Board is not complied with, the Board itself 
errs in failing to insure compliance.  Id. at 270-71.  As an 
attempt to obtain VA treatment records from VAMC Baltimore may 
not have been made, the Board is compelled to again remand this 
claim for compliance with the instructions in its December 2009 
remand.

Furthermore, the Veteran was afforded a VA genitourinary 
examination in June 2010 in order to determine the nature and 
severity of any bowel or bladder impairment which may have been 
related to his service-connected lower back disability.  The 
physician who conducted the examination concluded that the 
Veteran did not experience any current bowel or bladder 
impairment.  However, if any relevant VA treatment records are 
obtained in accordance with this remand, the Veteran's claims 
file should be referred to the examiner who conducted the June 
2010 VA examination in order to obtain a new opinion as to nature 
and etiology of any current bowel or bladder impairments.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file all records of the Veteran's treatment 
for lower back, bilateral wrist, bowel, and 
bladder disabilities from VAMC Baltimore 
and any other VA facility sufficiently 
identified by the Veteran.  All efforts to 
obtain these records must be documented in 
the claims file.  If no such records are 
available, this must also be documented in 
the claims file.

2.  If, and only if, any additional 
treatment records pertaining to the 
Veteran's service-connected lower back 
disability or any bowel or bladder 
disabilities are obtained and associated 
with his claims file, the claims file, 
including this remand, should be returned 
to the examiner who provided the June 2010 
VA examination.  

The examiner should opine as to whether it 
is at least as likely as not (50 percent 
probability or more) that any current bowel 
or bladder impairment is related to the 
Veteran's service-connected lower back 
disability.

If so, the examiner should report the 
nature and severity of any such bowel or 
bladder impairment.

The examiner must provide a rationale for 
each opinion. If the examiner is unable to 
provide an opinion without resort to 
speculation, he or she should explain why 
this is so and what, if any, additional 
evidence would be necessary before an 
opinion could be rendered.  

The examiner is advised that the Veteran is 
competent to report his symptoms and 
history; and such reports must be 
considered in formulating any opinions.

If the examiner rejects the Veteran's 
reports, the examiner should provide a 
reason for doing so.

If the June 2010 examiner is unavailable or 
unable to provide the necessary opinions, 
the Veteran should be scheduled for a new 
VA examination in order to obtain the 
necessary opinions.

3.  The AOJ should review any opinion or 
examination report to ensure that it 
contains the information requested in this 
remand and is otherwise complete.

4.  If any benefit on appeal remains 
denied, the AOJ should issue a supplemental 
statement of the case.  Thereafter, the 
case should be returned to the Board, if in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


